Citation Nr: 0910494	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-27 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative changes, lumbar spine, prior to March 1, 
2007, and entitlement to an initial rating in excess of 20 
percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1984 to February 
1987 and January 1988 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
right shoulder strain (dominant) and for left shoulder strain 
(non-dominant) and granted service connection for 
degenerative changes, lumbar spine with an evaluation of 10 
percent, effective May 1, 2005.  The Veteran appealed all 
three claims in November 2006.  

In an April 2007 rating decision, which was issued to the 
Veteran in May 2007, the RO increased the Veteran's lumbar 
spine rating to 20 percent, with an effective date of March 
1, 2007.  Since this increase for degenerative changes, 
lumbar spine, did not constitute a full grants of the 
benefits sought, and the Veteran has not contended otherwise, 
the increased rating issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, because 
the Veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The issue is as phrased on the title page of the 
decision.

In May 2007 and March 2008 the RO granted service connection 
to the left shoulder and right shoulder respectively.  Since 
the issue in controversy has been resolved with regard to 
those claims, they are no longer on appeal before the Board. 


FINDINGS OF FACT

1.  Before March 1, 2007 the Veteran's degenerative changes 
of the lumbar spine was not productive of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  

2.  Since March 1, 2007 the Veteran's degenerative changes of 
the lumbar spine has not been manifested by forward flexion 
of the thoracolumbar spine to 30 degrees of less; ankylosis; 
or incapacitating episodes of at least four weeks, but less 
than 6 weeks, over the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for degenerative changes, 
lumbar spine, prior to March 1, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Codes 5242, 5243 (2008). 

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for degenerative changes, 
lumbar spine, after March 1, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Codes 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for degenerative 
changes, lumbar spine.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations of 
the disability based on the facts shown to exist during the 
separate periods of time.  Id.

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, ratings are assigned as follows: a 10 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or evidence of vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a and Part 4, Codes 5242, 
5243 (2008).

In relevant part, note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Note (5), in part, provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation and incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Initial Evaluation 10 Percent before March 1, 2007

As the Veteran has not submitted any post service treatment 
records from any source since his retirement from service, a 
review of the claims file necessitates an extensive review of 
his service treatment records and the two VA examinations. 

The Veteran's service treatment records that were before the 
RO when it determined the initial evaluation contain several 
complaints of lower back pain.  After a treatment following a 
motor vehicle accident in 1993, the next treatment entries 
for lower back pain are found twice in December 2002.  The 
Veteran complained of pain lasting 3 weeks already.  There 
was no specific trauma.  A December 2002 x-ray study found 
normal alignment of the vertebral elements and no fracture, 
however there was mild degenerative spondylosis at L4 and L5.  
In June 2003 the Veteran sought care again for longstanding 
lower back pain.  The examiner noted some left radiculopathy 
with shooting pain, though no numbness and no weakness.  In 
August 2003 the Veteran sought care for low back pain that 
had grown worse "s/p" (status post) lifting heavy objects.  
The Veteran complained of shooting pain down the left side, 
every couple of days.  The Veteran obtained a MRI in 
September 2003.  A copy of that report has been within the 
service treatment records and had been reviewed by a military 
medical doctor.  It also found mild degenerative 
spondylolisthesis of L5 on S1, mild degeneration and mild 
protrusion of L5-S1 disc, and Schmorl's nodes.  These results 
were noted in the September 2003 appointment at which the 
Veteran complained of a tingling sensation in the back of his 
legs.  The Veteran was referred to Physical therapy and given 
medication.

A June 2004 medical entry noted the Veteran reported no 
muscle spasm, though upon objective examination the examiner 
noted tenderness on palpitation of the lower back, both right 
and left paraspinal region.  Gait and stance were normal.  An 
August 2004 x-ray study found normal alignment, mild endplate 
osteophyte at L4 and no subluxation upon flexion and 
extension.

In early January 2005 the Veteran sought medical care for 
lower back pain, having been in a motor vehicle accident the 
day before.  The examiner noted spasms of the paraspinal 
muscles bilaterally, tenderness to palpitation at L5-S1.  A 
January 2005 x-ray study found minimal osteophyte formation 
at L4-L5 and intervertebral disc spaces that were normal.  
The impression was minimal degenerative changes.   The 
Veteran was released to duty with limitations and referred to 
physical therapy.  A February 2005 x-ray study made the same 
findings.

In February 2005 the Veteran submitted his claim and was 
afforded a VA general medical examination.  This VA 
examination noted the Veteran's history and that he had 
responded well to the medication and physical therapy.  Upon 
objective examination the examiner noted the Veteran had 
flexion of 85 degrees, with pain and stiffness starting at 75 
degrees and ending at 95 degrees; extension of 30 degrees 
with pain and stiffness starting at 25 and ending at 40; and 
rotation of 30 degrees with pain and stiffness starting at 25 
and ending at 35 degrees.  The examiner noted no sciatica in 
either leg with flexion or extension of the lumbar spine and 
that the Veteran exhibited mild signs or pain and stiffness 
throughout the examination.  The examiner referred to both 
the February 2005 and August 2004 x-ray studies and concluded 
with the diagnosis of symptomatic low back pain secondary to 
mild lumbar spine degenerative changes.

In December 2005 the RO granted service connection and issued 
an evaluation of his lumbar spine at 10 percent, effective 
the day after his discharge from service.  The Board finds 
this to have been appropriate.  The credible medical evidence 
indicates an evaluation greater than 10 percent is not 
warranted.  There is no evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis, or abnormal kyphosis.  Further, there is no 
evidence of anklyosis or physician prescribed incapacitating 
episodes.  The Board also notes that no other neurological 
impairment warranting the assignment of a separate rating is 
present either.  Prior to March 1, 2007, the criteria for a 
rating in excess of 10 percent are not met.

Initial Evaluation 20 Percent since March 1, 2007

Following his appeal, the Veteran was afforded a VA spine 
examination in March 2007.  Again, there were no post-service 
treatment reports submitted.  The examiner reviewed the 
claims file and noted the September 2003 MRI results.  The 
Veteran reported falling off of a 10-foot radar which 
resulted in a lower back injury.  The Veteran dated this 
incident in 2000 while he was still in service.  The Veteran 
also reported recurrent low back pain and that his condition 
worsened.  The Veteran described constant tightness, though 
mild in intensity, involving the midline and to the right 
lower lumbar region as well as flare-ups of sharp, moderate 
to severe pain in the same area, precipitated by bending 
forward or prolonged sitting.  The Veteran also reported 
associated stiffness, though no weakness in his back.  The 
Veteran denied any hospitalizations, emergency room visits or 
periods of incapacitation.  

Upon objective examination, the examiner noted no evidence of 
muscle spasm, no tenderness along the paraspinous muscle.  
Forward flexion was 0-75 degrees with pain starting at 50 and 
ending at 10 degrees.  With 3 repetitive forward flexions 
there was further limitation of flexion at 70 degrees.  
Backward extension was 0-30 degrees with mild pain elicited 
at 30 degrees.  No limitation observed after three repetitive 
extensions.  Right and left lateral flexion, as well as 
lateral rotation, were 0-30 degrees.  No acute flare-up was 
observed during the examination.  There was no sensory 
deficit, motor strength was 5/5, and deep tendon reflexes 
were 2/4 bilaterally.  The Veteran was able to heel to toe 
walk without difficulty.  A March 2007 MRI examination found 
a Schmorl's node at L1-2 and interverbral disk space height 
and signal were well preserved.  The diagnosis was chronic 
low back strain secondary to mild facet arthrosis, L4-5 and 
L5-S1, with no evidence of radiculopathy.

In a May 2007 rating decision the RO increased the Veteran's 
lumbar spine evaluation to 20 percent effective March 1, 
2007, the date of the VA examination.  The medical evidence 
shows that the assigned evaluation and effective date are 
appropriate.  The Veteran's lumbar spine disability was 
manifested by flexion limited to 75 degrees, 70 upon 
repetition, and occasional back spasms.  There is no medical 
evidence showing that the Veteran has been prescribed bed 
rest due to incapacitating episodes having a total of at 
least four weeks, but less than 6 weeks, during the past 12 
months.  There is no objective finding of forward flexion of 
the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Thus, the Board 
concludes that the Veteran's disability picture for his 
lumbar spine disability for the rating period after March 1, 
2007 is adequately reflected by the criteria for 20 percent.  
Further, it was appropriate to set as the effective date for 
the increased evaluation the date of the only medical 
evidence demonstrating the worsened condition.  See 38 C.F.R. 
§ 3.400 (2008).

The Board acknowledges that the Veteran has recurrent low 
back pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45.  Nevertheless, a higher compensation is not 
warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a higher rating. 

The Board also points out that during this time period, no 
neurological bowel, bladder, or other impairment is present 
so as to warrant the assignment of a separate rating.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in Diagnostic Code 
5242 which compensates for limitations of flexion with or 
without pain.  The Board finds this Diagnostic Code 
adequately addresses the Veteran's symptoms.  The Board notes 
the Veteran has not claimed hospitalization or loss of time 
at employment because of his lumbar spine disability.  As 
such, the Board finds that the diagnostic code for the 
Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.

In conclusion, the Board finds a rating in excess of 10 
percent is not warranted for the veteran's degenerative 
changes of the lumbar spine for the rating period prior to 
March 1, 2007 and a rating in excess of 20 percent is not 
warranted thereafter.  As the preponderance of the evidence 
weighs against awarding higher ratings in this instance, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  



Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claim was awarded with an 
effective date of May 1, 2005, the day following discharge 
from service and a 10 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the day after he was 
discharged from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records reflecting most of 
his service and informed the Veteran in July 2005 that the 
service treatment records from his first enlistment (1984-
1987) could not be found.  The Veteran gave his consent to 
continue to process his claim.  The VA assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations in February 2005 and March 2007, obtained 
medical opinions as to the etiology and severity of his 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





ORDER

An initial evaluation in excess of 10 percent for 
degenerative changes, lumbar spine prior to March 1, 2007 is 
denied.

Entitlement to an initial rating in excess of 20 percent 
since March 1, 2007 is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


